SENTENCIA
HH
Reynaldo Ramirez Lebrón —acusado y encontrado culpable por tribunal de derecho de una infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404— apela la sentencia de año y medio de reclusión.(1) En esencia, cuestiona la validez constitucional del registro efectuado por unos oficiales de la Universidad Interamericana y la admisión en evidencia de su confesión sin advertencias legales. No tiene razón.
I — I I — I
La prueba revela que en la noche de 16 de octubre de 1986, Ángel L. González —guardia universitario del recinto de San Germán de la Universidad Interamericana de Puerto Rico— descubrió un bulto abandonado en la grama. Tomó posesión de él y lo llevó a su Supervisor Carmelo Santos. Éste, al abrirlo, encontró picadura de marihuana y un pa-*392quete de “papel dos en uno” de los que se usan para envolver esos cigarrillos. Previa comunicación al efecto, el bulto y su contenido fueron guardados en la caja fuerte de la oficina del Supervisor Orlando Vega Mercado.
Al día siguiente, el estudiante Ramírez Lebrón fue a re-clamar el bulto. A solicitud de Vega Mercado se lo describió, aunque Ramírez Lebrón indicó que sólo contenía ropa depor-tiva. Vega Mercado le inquirió si había algo más. Ramírez Lebrón permaneció callado, nervioso y pidió hablar en pri-vado. Ambos, en unión a Ernesto Quiñones, se trasladaron a otra oficina. Allí informó que desde los trece (13) años era adicto a drogas, que su mamá le daba cinco dólares ($5) y que con ese dinero compraba marihuana. El bulto se extravió mientras se encontraba en Rally, lugar denominado como “Área Blanca”.
El 20 de octubre de 1986, en virtud de una cita del Decano de Administración, Ramírez Lebrón firmó un documento en que aceptó que el bulto y su contenido le pertenecían. Des-pués, el 21 de octubre, las autoridades universitarias notifi-caron a la División de Drogas de la Policía de Puerto Rico sobre lo sucedido. Ese día entregaron a los agentes lo ocu-pado. El análisis químico dio positivo a marihuana.
Denunciado por infracción al Art. 401 de la Ley de Sus-tancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, recayó la sentencia que nos ocupa.
H-t I — I I — I
En las circunstancias peculiares expuestas, la normativa contra registros ilegales e irrazonables —Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1— no le cobija. Ramírez Lebrón no poseía expectativa de privacidad con referencia al bulto, que rutina-riamente el guardián universitario encontró de noche en la grama del campus. Legítimamente las autoridades universi-*393tanas, para poder identificar a su dueño, tuvieron que abrirlo. Al confrontarlo con la sustancia marihuana, éste ad-mitió que era de su propiedad.
Tampoco cabe sostener infracción a su derecho a no incri-minarse. Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 781 (1965). Su confesión fue espontánea y voluntaria, sin que 'mediara coacción. Tampoco se demostró común concierto o que fuera producto de la intervención de la Policía.

Se confirma la sentencia apelada.

Lo pronunció y manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se une el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Hernández Denton disintió sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—

 Le fue suspendida en virtud de la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sees. 1026-1029.